internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom fi p plr-119506-99 date date legend topfund trust a_trust b company a company b company c underlying fund underlying fund underlying fund underlying fund underlying fund underlying fund underlying fund underlying fund plr-119506-99 underlying fund underlying fund underlying fund underlying fund underlying fund underlying fund underlying fund underlying fund underlying fund state w state x state y state z adviser adviser adviser adviser adviser common adviser date date date plr-119506-99 dear this responds to your request for a ruling dated date submitted on behalf of all of the underlying funds that certain expense arrangements will not result in the payment of preferential dividends by any of the underlying funds within the meaning of sec_562 of the internal_revenue_code the code and therefore will not adversely affect the qualification of any of the underlying funds as regulated_investment_companies rics under subchapter_m of the code facts the common adviser is a corporation organized under the laws of state z as an investment adviser under the investment advisers act of as amended the common adviser created the topfund as an open-end management investment_company registered under the act the topfund is organized as a business_trust under the laws of state w the topfund consists of five separate series referred to as the topfund portfolios each of which is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code each topfund portfolio intends to elect and qualify annually to be treated as a ric under subchapter_m of the code the topfund portfolios are designed for investors pursuing long-term investment goals especially participants in tax-deferred retirement plans each topfund portfolio pursuant to its fundamental investment objective and policies invests almost exclusively in shares of other underlying mutual funds including the underlying funds for which either the common adviser or an entity unaffiliated with common adviser acts as investment adviser trust a is an open-end management investment_company organized as a business_trust under state w law trust b is an open-end management investment_company organized as a business_trust under state w law company a is an open-end management investment_company organized as a corporation under the laws of state x trust a_trust b and company a are all registered under the investment_company act of as amended the act and each has a currently effective registration_statement under the securities act of as amended the act the shares of beneficial_interest of trust a currently are divided into separate series each based upon a particular portfolio of securities underlying fund is a separate series of trust a that is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code and intends to qualify annually as a ric under subchapter_m of the code underlying fund may offer multiple classes of its shares pursuant to a multiple class distribution arrangement underlying fund has a annual_accounting_period that ends on date and uses the accrual_method of accounting for maintaining its accounting books and filing its federal_income_tax return plr-119506-99 the shares of beneficial_interest of trust b currently are divided into separate series each based upon a particular portfolio of securities underlying fund and underlying fund each are a separate series of trust b that is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code and intend to qualify annually as rics under subchapter_m of the code both underlying fund and underlying fund may offer multiple classes of their shares pursuant to a multiple class distribution arrangement underlying fund and underlying fund both have annual accounting periods that end on date and use the accrual_method of accounting for maintaining their accounting books and filing their federal_income_tax returns the shares of common_stock of company a currently are divided into separate series each based on a particular portfolio of securities underlying fund underlying fund underlying fund and underlying fund are each a separate series of the company treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code and each intends to qualify annually as a ric under subchapter_m of the code in addition these underlying funds may offer multiple classes of its shares pursuant to a multiple class distribution arrangement underlying fund underlying fund underlying fund and underlying fund each have an annual_accounting_period that ends on date and each uses the accrual_method of accounting for maintaining its accounting books and filing its federal_income_tax returns underlying fund underlying fund and underlying fund are each open- end management companies organized as corporations under the laws of state x each of these underlying funds is registered under the investment_company act of as amended the act and has a currently effective registration_statement under the securities act of as amended the act these underlying funds may offer multiple classes of its shares pursuant to a multiple class distribution arrangement underlying fund underlying fund and underlying fund each have an annual_accounting_period that ends on date and each uses the accrual_method of accounting for maintaining its accounting books and filing its federal_income_tax returns each of company b company c and underlying fund is an open-end management investment_company organized as a corporation under state x law registered under the investment_company act of as amended the act and each has a currently effective registration_statement under the securities act of as amended the act the shares of common_stock of company b and company c currently are divided into separate series each based on a particular portfolio of securities underlying fund is a separate series of company c and underlying fund underlying fund underlying fund underlying fund and underlying fund are each a separate series of company b each such separate series of company b and company c is treated as a separate corporation for federal_income_tax purposes pursuant to sec_851 of the code underlying fund and plr-119506-99 each separate series of company b and company c intend to qualify annually as rics under subchapter_m of the code in addition these underlying funds may offer multiple classes of its shares pursuant to a multiple class distribution arrangement the annual_accounting_period for each of these underlying fund except for underlying fund ends on date the annual_accounting_period for underlying fund ends on date each of these underlying funds uses the accrual_method of accounting for maintaining its accounting books and filing its federal_income_tax returns adviser is a bank organized under the laws of state y and acts as investment adviser to underlying fund the underlying fund contracts with other service providers which may or may not be affiliated with adviser to provide other services including fund accounting transfer agency dividend paying agent customer service recordkeeping and underwriting services in exchange for a fee adviser is a limited_liability_company organized under the laws of state z registered as an investment adviser under the investment advisers act of as amended and acts as investment adviser to underlying fund and underlying fund these underlying funds contract with other service providers which may or may not be affiliated with adviser to provide other services including fund accounting transfer agency dividend paying agent customer service recordkeeping and underwriting services in exchange for a fee adviser is a limited_liability_company organized under the laws of state y registered as an investment adviser under the investment advisers act of as amended and acts as investment adviser to underlying fund underlying fund underlying fund and underlying fund these underlying funds contract with other service providers which may or may not be affiliated with adviser to provide other services including fund accounting transfer agency dividend paying agent customer service recordkeeping and underwriting services in exchange for a fee adviser is a limited_liability_company organized under the laws of state z registered as an investment adviser under the investment advisers act of as amended and acts as investment adviser to underlying fund underlying fund and underlying fund these underlying funds contract with other service providers which may or may not be affiliated with adviser to provide other services including fund accounting transfer agency dividend paying agent customer service recordkeeping and underwriting services in exchange for a fee adviser is a corporation organized under the laws of state z registered as an investment adviser under the investment advisers act of as amended and acts as investment adviser to underlying fund underlying fund underlying fund underlying fund underlying fund underlying fund and underlying fund these underlying funds contract with other service providers which may or may not be affiliated with adviser to provide other services including fund accounting transfer plr-119506-99 agency dividend paying agent customer service recordkeeping and underwriting services in exchange for a fee the common adviser determines the amount which each topfund portfolio will invest in any underlying fund and the timing of such investments the common adviser may charge the topfund portfolios an advisory fee for these asset allocation services any such fee must be approved by the board_of trustees of each topfund portfolio including a majority of the independent trustees within the meaning of sec_2 of the act based on a finding that the fee is charged for services provided that are in addition to rather than duplicative of services provided pursuant to any underlying fund’s advisory contract asset-based services rule 12b-1 fees and shareholder servicing fees may be charged in connection with the distribution of the shares of the topfund portfolios any such charges when aggregated with any such charges paid_by a topfund portfolio with respect to shares of the underlying fund shall not exceed the applicable limits set forth in the rules of conduct of the national association of securities dealers inc a portion of the remaining expenses_incurred in operating the topfund portfolios including expenses for accounting custody auditing legal participant account and participant employer recordkeeping and shareholder services collectively the operating_expenses will be paid in accordance with a reimbursement agreement reimbursement agreement more specifically in consideration of the benefits derived by the advisers and the underlying funds from the establishment and operation of the topfund portfolios all of the advisers the underlying funds or both the advisers and the underlying funds have entered or will enter into a negotiated reimbursement agreement whereby the adviser or underlying fund has agreed to pay conditioned upon the receipt of the ruling requested herein an arm’s length negotiated fee to the common adviser to be used by the common adviser to reduce the operating_expenses of the topfund portfolios the reimbursement agreements will be substantially identical in all respects relevant to the representations made in application_for this ruling_request the fee is based on the average daily value of the shares of the underlying fund held by any topfund portfolio during the applicable_payment period the average daily value of the shares of the underlying fund held by a topfund portfolio during the payment period is computed by totaling the aggregate investment in the underlying fund by all topfund portfolios ie the per share net asset value multiplied by the total number of shares hold by the topfund portfolios on each business_day in the payment period and dividing that sum by the total number of business days in the payment period the creation of the topfund will benefit its underlying fund s and its shareholders to the extent that the topfund portfolios attract assets to the underlying plr-119506-99 fund s which would not otherwise have been invested therein also as the assets in a underlying fund increase the expense ratios of the underlying fund are expected to be reduced which will make the underlying fund more attractive to investors in addition the cost savings to a underlying fund are expected to be derived from the elimination of numerous separate shareholder accounts which are or would have been invested directly in the underlying fund and the resulting reduction in shareholder servicing costs the reimbursement agreement and the expense arrangement provided for in the agreement will not affect the per share dividend distributions to the shareholders of a underlying fund it is anticipated that there will be periods during which any one or more of the topfund portfolios will have an investment of less than dollar_figure million in any one or more of the underlying funds particularly in the early stages of the topfund portfolios’ existence law sec_851 defines a ric in part as a domestic_corporation registered under the act as a management company sec_851 limits the definition of a ric to a corporation meeting certain election gross_income and diversification requirements sec_851 provides a special rule for a ric having more than one fund this provision treats each fund as a separate corporation for all purposes of the code other than the definitional requirement of sec_851 a corporation that is a ric within the meaning of sec_851 and that is taxable under subchapter_m part i pays tax on its investment_company_taxable_income under sec_852 and on the excess if any of its net_capital_gain over its deduction for dividends_paid determined with reference to capital_gain dividends only under sec_852 sec_852 allows a ric a deduction for dividends_paid as defined in sec_561 with certain modifications sec_561 defines the deduction for dividends_paid for purposes of sec_852 and applies the rules of sec_562 to determine which dividends are eligible for the deduction for dividends_paid sec_562 provides that the amount of any distribution is not considered a dividend for purposes of computing the dividends_paid deduction under sec_561 unless the distribution is pro_rata does not prefer any share of stock of a class over any other share of stock of that same class and does not prefer one class of stock over another class except to the extent that one class is entitled without reference to waivers of their rights by shareholders to the preference plr-119506-99 sec_562 further provides that in the case of a shareholder who made an initial investment of at least dollar_figure million in the ric an increased distribution to such shareholder will not be treated as non pro_rata or as preferential if the increase is made solely by reason of reductions in administrative expenses of the ric because of the unique nature of open-end rics the payments including reimbursements and waivers of the operating_expenses of the topfund portfolios by the advisers or the underlying funds pursuant to the reimbursement agreement are not preferential dividends within the meaning of sec_562 conclusion the payments including reimbursements and waivers of the operating_expenses of the topfund portfolios by the advisers or the underlying funds pursuant to the terms of the reimbursement agreement are not preferential dividends within the meaning of sec_562 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed as to whether any underlying fund or any of the topfund portfolios qualify as a ric that is taxable under subchapter_m part i of the code this ruling is directed only to the underlying funds sec_6110 of the code provides that it may not be used or cited as precedent a copy of the letter should be attached to each of the underlying funds’ federal_income_tax returns for every taxable_year in which the fund has outstanding classes of shares described above in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to each of the underlying funds’ authorized representative sincerely assistant chief_counsel financial institutions products by alice bennett chief branch enc copy
